It having been represented to the Court by counsel for the respective parties that the parties to this cause have agreed to a settlement thereon and of all matters involved therein; therefore to the end that said settlement be speedily and satisfactorily effected, it is considered and ordered by the Court that the petition for rehearing filed herein by solicitors for Appellees be and the same is hereby denied and that the cause be immediately remanded to the circuit court without prejudice to the right and authority of the Circuit Judge to enter in the cause such order or decree as may be agreed upon by the respective parties hereto or their counsel and approved by the Court. It is so ordered.
WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.